ORDER
PER CURIAM.
Efrain Guzman appeals from the judgment entered on his convictions after a jury trial for two counts of statutory sodomy in the first degree, two counts of assault in the third degree and one count of child molestation in the second degree. There was sufficient evidence to support these convictions and no abuse of discretion in the admission or exclusion of evidence. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).